Bloodworth, J.
1. Under the ruling in Smith v. State, 117. Ga. 16 (43 S. E. 440), the request that costs be refunded to counsel for the plaintiff in error is refused.
2. When considered in connection with the remainder of the charge of the court, the instruction complained of in the first special ground of the motion for a new trial was not erroneous, nor was the following instruction : “ I charge you, if you believe the defendant shot Scott Casey with a gun, and that the gun was loaded with powder and shot, that shot, in law and in contemplation of law, are balls, and if you believe they were shot, that would be, in contemplation of law, balls, and you would be authorized to convict him.”
3. The evidence supports the verdict.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.